Per Curiam:

The application for a restraining order was not made until the second case had been tried in the city court and before it had reached the district court. It may be assumed that the district court will refuse to proceed with the trial of the second ease until the first case involving the same question is determined in the supreme court. Until it appears the district court is ignoring the appeal and is proceeding to a trial of the second’case a restraining order should not be granted.